DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2021.
Applicant’s election without traverse of Group I, claims 16-27 and 31-35, in the reply filed on December 23, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 22, 23, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0012105 A1(Heskamp et al).
As to claim 16, Heskamp et al ‘105 discloses a nozzle device for atomisation of a liquid, wherein the nozzle device comprises: a substrate (310), a sieve-side membrane (620) comprising a plurality of sieve-side orifices, the sieve-side membrane (620) being provided on a sieve-side of the substrate (310), a spray-side membrane (610) comprising a plurality of spray-side orifices, the spray- side membrane (610) being provided on a spray-side of the substrate (600), wherein the substrate (310) has a first cavity portion 625 extending to the sieve-side membrane, and a second cavity portion 615 extending from the first cavity portion to the spray-side membrane, thereby providing fluid communication, along a fluid communication axis, between the sieve-side orifices and the spray-side orifices, the first cavity portion having a larger cross-sectional area than a cross-sectional area of the second cavity portion (see figures 6 and 7), the cross-sections being with respect to the fluid communication axis.
As to claim 17, see Figs 6 and 7.
As to claim 18, see paragraph [0064].
As to claim 19, see paragraph [0064].
As to claim 20, see larger area 615 on the sieve-side membrane than the spray-side orifices occupy long area 625 on the spray-side membrane. See Figures 6 and 7.
As to claim 22, see paragraph [0062] and the substrate(i.e. support element) comprises silicon which is a semiconductor.
As to claim 23, see paragraph [0062] and silicon.
As to claims 26 and 27, see paragraph [0085] and medicament delivery device comprising an inhaler.

Allowable Subject Matter
Claims 31-35 are allowed.
Claims 21, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claims 31-35:  The prior art did not teach or suggest a nozzle device as claimed by the applicant, specifically a nozzle device comprising a first wafer having a sieve-side membrane comprising a sieve-side orifice, a second wafer having a spray-side membrane comprising a spray-side orifice, wherein the first wafer is bonded to the second wafer, wherein the first wafer has a first cavity portion extending to the sieve-side membrane and the second wafer has a second cavity portion extending from the first cavity portion to the spray- side membrane, where both cavity portions are in fluid communication with each other and with the sieve-side orifice and the spray-side orifice along a fluid communication axis, wherein the first cavity portion has a larger cross-sectional area than a cross-sectional area of the second cavity portion, where both cross-sections of the cavities being with respect to the fluid communication axis, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Van Rijn et al ‘160 discloses a nozzle device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752

/STEVEN J GANEY/            Primary Examiner, Art Unit 3752